 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    SIDNEY PETILLO,                                        1:19-cv-00493-BAM (PC)
12                       Plaintiff,
13                                                           ORDER TRANSFERRING CASE TO THE
             v.
                                                             SACRAMENTO DIVISION OF THE
14    BAUGHMAN, et al.,                                      EASTERN DISTRICT OF CALIFORNIA

15                       Defendant(s).
16

17          Plaintiff Sidney Petillo (“Plaintiff”), a state prisoner proceeding pro se, has filed a civil

18   rights action pursuant to 42 U.S.C. § 1983.

19          In his complaint, Plaintiff alleges violations of his civil rights that took place in

20   Sacramento County, which is part of the Sacramento Division of the United States District Court

21   for the Eastern District of California. Therefore, the complaint should have been filed in the

22   Sacramento Division.

23          Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper

24   court may, on the Court’s own motion, be transferred to the proper court. Therefore, this action

25   will be transferred to the Sacramento Division.

26          Good cause appearing, IT IS HEREBY ORDERED that:

27          1. This action is transferred to the United States District Court for the Eastern District of

28   California sitting in Sacramento; and
                                                         1
 1           2. All future filings shall refer to the new Sacramento case number assigned and shall be

 2   filed at:

 3                                 United States District Court
                                   Eastern District of California
 4                                 501 “I” Street, Suite 4-200
                                   Sacramento, CA 95814
 5

 6
     IT IS SO ORDERED.
 7

 8       Dated:    April 19, 2019                             /s/ Barbara   A. McAuliffe           _
                                                       UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
